Title: To Thomas Jefferson from André Limozin, 7 December 1788
From: Limozin, André
To: Jefferson, Thomas


Le Havre, 7 Dec. 1788. Is grateful for the information about the bounty granted on wheat and flour. Fears TJ’s failure to mention his letters of 12, 15, and 16 Nov. means “they did not reach.” Does not know how to answer a letter he has received from Patrick Jeffery of Boston who wants to “know if he could send whale separmecety oyll from thence to our market and if it would be admitted.” TJ had given the “strongest hopes” to Limozin that American oil would be excepted from the “prohibition ordered by the last edict,” and had even authorized him to mention this if any American ship “should arrive with a Cargoe of oyll before your Excellency had sent me that exception.” Asks for an answer on this matter as soon as possible. “The Publick insurance offices in London offer to insure at a moderate prœmium that there will be no war between France and England these 8 Months to come.—No opportunities unhappily offer for America.”
